*398
By the Court.

McDonald J.
delivering the opinion.
This was a proceeding by a landlord, under the Act of 1827, (Cobb’s New Dig. 901,) to recover from his tenant, land which had been rented to him, and which he refused to surrender after the expiration of the lease, or time for which it had been rented. No record is sent up, and we must determine the cause by the bill of exceptions. It is to be presumed that all proceedings under the act preliminary to the formation of an issue to try the question whether the lease had expired, or whether the tenant held under the plaintiff, were had and were regular. The jury found the issue in favor of the plaintiff, and from this finding the tenant appealed, and the Court below dismissed the appeal at the same Term of the Court, and ordered a writ of possession to be issued, on the ground that no appeal lay in the case.
The statute gives no right of appeal, and the appeal was, therefore, void, and could not carry the cause over to the next Term of the Court.
The appeal being void, it follows that it did not stand in the way of the judgment of the Court ordering the Avrit of possession to issue.
Judgment affirmed.